Citation Nr: 0710295	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to secondary service connection for left foot 
disability, to include on a secondary basis. 

2.  Entitlement to an increased rating for disability of the 
right foot, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision of the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA).

The veteran's claim for an increased rating for right foot 
disability is addressed in the remand that follows the order 
section of this decision.


FINDING OF FACT

Disability of the left foot was not present in service, is 
not etiologically related to service, and was not caused or 
permanently worsened by service-connected disability.


CONCLUSION OF LAW

Left foot disability was not incurred in or aggravated by 
active duty and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for his left foot 
disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided the notice 
required under the VCAA in a letter mailed in November 2003, 
before the RO's initial adjudication of the claim.  Although 
the letter did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should submit such evidence or provide the RO with 
the identifying information and any authorization necessary 
for VA to obtain the evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  The veteran was also provided with the requisite 
notice with respect to the disability-rating element and the 
effective-date element of his claim in a February 2007 
letter.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining service medical records and 
VA treatment records.  In addition, the veteran was afforded 
VA examination to determine the etiology of his left foot 
disability in April 2006.  The veteran has not identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulation.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he is entitled to service connection 
for a left foot disability because it is the result of his 
service-connected right foot disability.  

First, the Board notes that there is no medical evidence of a 
left foot disorder in service or until almost 50 years after 
the veteran was discharged from active duty. Furthermore, 
there is no medical evidence linking the veteran's left foot 
disability to service or service-connected disability.  
Moreover, the April 2006 VA examiner has opined that the 
veteran's left foot disability has absolutely no relationship 
to his service-connected right foot disability, and the 
examiner properly supported his opinion.

The evidence of a nexus between the veteran's service-
connected right foot disability and his left foot disability 
is limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus because laypersons, 
such as the veteran, are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for the 
veteran's left foot disability.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable to this claim.


ORDER

Entitlement to service connection for left foot disability, 
to include on a secondary basis, is denied.


REMAND

The Board finds that the veteran's most recent VA examination 
of April 2006 is inadequate for rating purposes because the 
examiner did not state his findings and instead referred 
adjudication to his examination report of October 2000.  The 
Board requires current findings of the severity of the 
disability and cannot summarily accept the VA examiner's 
conclusions.  Therefore, the veteran should be afforded a new 
VA examination.  In the examination report, the examiner 
should distinguish the manifestations of any non service-
connected disability of the right foot from those of the 
service-connected disability.

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with notice that he should submit any pertinent 
evidence in his possession.  

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice that 
he should submit any pertinent evidence 
in his possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  When all indicated record development 
has been completed, the veteran should be 
afforded an examination by a podiatrist 
or physician with appropriate expertise 
to determine the current severity of his 
service-connected residuals of a right 
foot injury with traumatic arthritis.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing, and informed of 
the consequences of his failure to appear 
without good cause.  The claims file and 
a copy of this Remand must be made 
available to and reviewed by the 
examiner.

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should identify all 
currently present residuals of the in-
service injury.  In addition, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the exostosis, calcaneal 
spurs, and bone fusions of the veteran's 
right foot are etiologically related to 
the service-incurred fracture of the 
right foot with arthritis.
 
The examiner should identify all symptoms 
and functional impairment due to the 
service-connected disability, to include 
functional impairment due to pain, 
fatigue, weakened movement, and 
incoordination, and increased functional 
impairment during flare ups or on 
repeated use.  To the extent possible, 
the examiner should distinguish the 
manifestations of any non service-
connected disability of the right foot 
from those of the service-connected 
disability.  The examiner should provide 
an opinion as to whether the functional 
impairment resulting from the service-
connected disability is mild, moderate, 
moderately severe, or severe.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work. The rationale for all opinions 
expressed should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of all pertinent evidence and in 
light of all applicable legal criteria.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the requisite 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


